Sherwood, C. J.,
(dissenting in Barrett v. Frain). The complainant brings suit against defendant to remove a cloud from the title to her land, lying in the town of' Victor, in the county of Clinton, created by the levy upon and sale thereof under an execution, the levy being-made before complainant purchased.
The case depends upon nearly the same state of facts as those in the case of Barrett v. Lowrey, ante, the only difference being that the judgment was rendered in favor of a different party, and originated in justice’s court, and was subsequently removed into the circuit court by transcript, and upon which the execution issued and the levy was made before complainant made her purchase; and, there being no other essential difference, and the decree having been against the complainant, it should be set aside, and, upon the record being remanded, the circuit judge will enter a new decree in accordance with the prayer of the bill, and the complainant will be allowed to' recover her costs of defendant in both courts.